867 So.2d 1273 (2004)
Maria GALLO, Appellant,
v.
FLORIDA COMMISSION ON HUMAN RELATIONS, Appellee.
No. 1D03-4787.
District Court of Appeal of Florida, First District.
March 23, 2004.
Merette Oweis, Lakeland, for Appellant.
Cecil Howard, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of December 9, 2003, the Court has determined that, because the order on appeal has not been filed with the agency clerk, it has not been rendered. See Hill v. Division of Retirement, 687 So.2d 1376 (Fla. 1st DCA 1997)(describing the essential attributes of reviewable final orders under the Administrative Procedure Act). Accordingly, the appeal is hereby dismissed as premature.
BOOTH, VAN NORTWICK and LEWIS, JJ., concur.